Citation Nr: 0529356	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-21 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Basic eligibility for VA death pension benefits.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran had active service from October 1958 to October 
1960.  He died in June 1996, and the appellant is his 
surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 decision of the RO, which denied 
the appellant's claim of entitlement to VA death pension 
benefits.  


FINDING OF FACT

The veteran is not shown to have had any active service 
during a period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for VA death pension 
benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 1541, 
5107 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.314 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matter

Preliminarily, the Board is required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The RO has not notified the appellant of all of the specific 
provisions of the new law or performed additional development 
regarding her claim for VA death pension benefits.  However, 
the essential facts by which the appeal must be decided are 
not in dispute.  The matter to be resolved is legal in 
nature, and its outcome is determined by the interpretation 
and application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.  Because 
the VCAA has no effect on claims when the question is limited 
to a matter of law, including statutory interpretation, the 
Board need not determine if VA met the duty to assist and 
duty to notify requirements of the VCAA.  See Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000).  Thus, no further action to comply with the 
provisions of the VCAA is required.

II.  Merits of the Claim

The sole question before the Board is whether the appellant 
has established threshold eligibility for VA (nonservice-
connected) death pension benefits.

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.  The Secretary shall 
pay pension for nonservice-connected disability or death for 
service to the surviving spouse of each veteran of a period 
of war who met the service requirements prescribed in Section 
1521(j), Title 38, United States Code, or who at the time of 
death was receiving (or entitled to receive) compensation or 
retirement pay for a service-connected disability.  38 
U.S.C.A. § 1541.  

In order to establish basic eligibility for VA death pension 
benefits to the surviving spouse of a veteran, it is 
required, in part, that the veteran must have had the 
requisite service.  38 U.S.C.A. § 1541(a); 38 C.F.R. §§ 3.3, 
3.314(b).  A veteran has met the necessary service 
requirements if he served in active military, naval, or air 
service under one of the following conditions:  (1) for 90 
days or more during a period of war; (2) during a period of 
war and was discharged or released from service for a 
service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a).

A review of the record shows that the veteran served on 
active duty from October 1958 to October 1960.  Under 
38 U.S.C.A. § 101 (West 2002) and 38 C.F.R. § 3.2(e) and (f) 
(2005), specifying periods of war, the Korean conflict ended 
January 31, 1955, and the Vietnam era began August 5, 1964.  
Thus, the veteran did not serve 90 days or more during a 
period of war, and in fact had no wartime service at all.  As 
the veteran did not have any qualifying wartime service, his 
surviving spouse does not meet the basic eligibility 
requirements for VA nonservice-connected death pension 
benefits.  In this case, the law is dispositive.  
Accordingly, her claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal to establish basic eligibility for VA death 
pension benefits is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


